Citation Nr: 0315071	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  02-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for postoperative lumbar laminectomy with lumbar 
radiculopathy.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that, in his April 2002 substantive appeal, 
the veteran requested a Travel Board hearing.  However, later 
in April 2002, he opted for a personal hearing at the RO in 
lieu of a Travel Board hearing.  Therefore, the Board hearing 
request is withdrawn.  A transcript of the RO hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran complaints of some low back pain, referred 
pain in the left leg with weakness, and left foot drop.  
Objective examination shows some left leg weakness and some 
left leg discomfort on straight leg raise testing.  
Radiographic and electrodiagnostic studies show degenerative 
disc disease with stenosis and nerve root compression.  There 
is no objective evidence of reduced deep tendon reflexes, 
foot drop or significant left leg weakness, muscle atrophy, 
instability, or incoordination.  

3.  There is no evidence of any incapacitating episodes 
associated with the lumbar spine disability.  Orthopedic 
manifestations of the lumbar spine disability include severe 
limitation of motion of the lumbar spine.  Neurologic 
manifestations of the lumbar spine disability include study 
results showing mild to moderate tibial and peroneal 
neuropathy and some left leg discomfort on straight leg raise 
testing at 80 degrees and some weakness, without evidence of 
foot drop or significant left leg weakness and no reduction 
in deep tendon reflexes.


CONCLUSIONS OF LAW

1.  The criteria in effect prior to September 23, 2002 for a 
disability rating greater than 40 percent for postoperative 
lumbar laminectomy with lumbar radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002).   

2.  The criteria in effect from September 23, 2002 for a 50 
percent disability rating for postoperative lumbar 
laminectomy with lumbar radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 
5293, 4.124a, Diagnostic Code 8250 (2002); 
67 Fed. Reg. 54,345 (Aug. 22, 2002) (to be codified at 
38 C.F.R. pt. 4).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the October 2000 rating decision and April 
2002 statement of the case, the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
March 2001 letter, the RO explained the notice and assistance 
provisions of the VCAA, including VA's responsibility to 
obtain evidence and the veteran's responsibility to provide 
evidence or information needed to obtain evidence, listed the 
evidence of record for purposes of this claim, and asked him 
to identify or authorize the release of any additional 
relevant evidence.  Finally, the October 2002 supplemental 
statement of the case provides the text of the relevant 
regulations implementing the VCAA.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

With respect to the duty to assist, the claims folder 
contains VA medical records and the report of medical 
examination performed in March 2000.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has submitted 
private medical evidence, as well as VA medical reports.  The 
March 2001 report of contact reflecting the veteran's 
response to the RO's March 2001 letter indicates that he had 
no additional evidence to submit.  The Board is satisfied 
that the RO has taken all reasonable steps to assist the 
veteran to develop his claim.  38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Factual Background

In a July 1991 rating decision, the RO granted service 
connection for postoperative lumbar laminectomy with lumbar 
radiculopathy and assigned a 10 percent disability rating.  
The RO increased that evaluation to 20 percent in a May 1995 
rating action.  

The veteran submitted a claim for an increased rating for the 
lumbar spine disability in February 2000.  He alleged he had 
sciatica, foot drop, numbness, leg pain, and atrophy.  With 
his claim, the veteran submitted a report of 
electrodiagnostic testing performed in January 2000 by a 
private physician.  Complaints listed were left leg pain, 
numbness and atrophy, weakness of the left foot, and foot 
drop.  Findings included mononeuropathy multiplex of the left 
peroneal and right and left tibial nerves; proximal motor 
neuropathy of the peroneal nerves, mild on the left and 
moderate on the right; and mild proximal motor neuropathy of 
the left tibial nerve.  The results suggested L4 and L5 nerve 
root involvement.    

The veteran was afforded a VA examination in March 2000.  He 
described gradually increasing sciatica, or referred pain 
into the left leg, with associated foot drop problem.  There 
was some degree of pain in the low back itself.  He was not 
able to participate in any sports, but he was able to walk, 
perhaps one mile at a time.  Weather changes did not bother 
his back.  He did not take any specific pain medication.  
Examination revealed lumbar spine motion to 60 degrees on 
forward flexion and to 10 degrees on backward extension and 
lateral flexion bilaterally.  He moved with some degree of 
discomfort.  He needed to roll onto his side to get up and 
down from the examination table.  The veteran was able to 
walk on his toes without problem.  He was also able to walk 
on his heels, although there was some degree of weakness on 
the left, and was able to raise up on his forefoot and take 
several steps with weight on the left heel.  There was 
completely normal motor function in the feet, with no 
evidence of major weakness of dorsiflexion on the left.  
There was no evidence of dropped foot.  Deep tendon reflexes 
were 2+ and symmetrical.  Straight leg raising on the left 
while sitting produced some discomfort in the posterior thigh 
at 80 degrees; otherwise, testing was negative.  Calf 
measurements were symmetrical.  X-rays of the lumbar spine 
showed moderate to prominent degenerative disc disease at L4-
5 and L5-S1.  The examiner commented that, despite reports of 
"drop foot" on the left, examination showed no evidence of 
major muscle weakness on the left and no indication of drop 
foot problem.  The veteran did have some degree of functional 
impairment, due to structural changes related to the surgery, 
as it related to activities involving repeated bending, heavy 
lifting, and twisting of the lumbar spine, as well as running 
and jumping.  Pain and weakness were also factors of his 
impairment.  There was no evidence of instability or 
incoordination.  

In an October 2000 rating decision, the RO increased the 
lumbar spine disability evaluation to 40 percent.  The 
veteran perfected an appeal of that decision.  

With his notice of disagreement, the veteran submitted 
additional VA medical evidence he felt supported his claim 
that he had a foot drop problem.  The report of magnetic 
resonance imaging (MRI) of the lumbar spine completed in 
September 2000 surgical changes with disc complexes from L4-
S1 with associated neural foraminal/canal stenosis and 
spondylolysis at L5.  The clinical history provided for the 
study noted back pain and weakness in the left leg, 5- 
strength with dorsiflexion of the toe and ankle, with some 
toe surface numbness.  The report of the February 2001 
electrodiagnostic testing showed a history of pain radiating 
down the left leg, foot drop, and numbness in the left 
lateral leg.  The test results were interpreted as consistent 
with left L5 radiculopathy with active denervation 
superimposed on chronic neurogenic changes.       

During the June 2002 personal hearing, the veteran related 
that the doctors who performed the February 2001 
electrodiagnostic testing told him he had foot drop.   

VA medical records dated in December 2000 showed complaints 
of back pain and noted the MRI results.  His symptoms were 
stable.  He had occasional foot "flopping" and "dragging."  
It was noted that he needed electrodiagnostic studies.  
Entries dated in September 2001 noted February 2001 test 
results showing nerve root compression on the left.  The 
veteran related that symptoms were slowly worsening.  
Although the back pain was better with exercise, he had more 
foot drop.  In November 2001, the veteran related that he had 
experienced an episode of weakness after he completed a 
stairmaster protocol and 30 minutes on the treadmill.  He was 
scheduled for and completed testing, including treadmill 
stress testing, to evaluate possible cardiac causes.  Notes 
dated in February 2002 indicated that the veteran continued 
moderate exercise.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Postoperative lumbar laminectomy with lumbar radiculopathy is 
currently rated as 40 percent disabling under Diagnostic Code 
(Code) 5293, intervertebral disc syndrome.  38 C.F.R. § 
4.71a.  The Board notes that only two other diagnostic codes 
for the evaluation of lumbar spine disability provide for a 
rating greater than 40 percent.  However, there is no 
evidence of vertebral fracture or ankylosis of the lumbar 
spine to warrant application of Code 5285 or Code 5289, 
respectively.  Therefore, the Board will continue to evaluate 
the disability under the provisions of Code 5293.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

During the pendency of the veteran's appeal, VA promulgated 
new rating criteria for intervertebral disc syndrome, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (to be codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to September 23, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of September 23, 2002, the Board must apply the version of 
the rating criteria more favorable to the veteran.

The Board notes that, in its October 2002 supplemental 
statement of the case, the RO provided and applied both 
versions of the regulations and determined that no increase 
was warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.    

The previous version of Code 5293 provides for a 40 percent 
disability rating for intervertebral disc syndrome that is 
severe, with recurring attacks and intermittent relief.  A 
maximum schedular rating of 60 percent is assigned when 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a (2002).  

The amended version of Code 5293 provides that intervertebral 
disc syndrome be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is in 
order for disability with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
assigned for disability with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 states that, for purposes of evaluations 
under Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
indicates that chronic orthopedic and neurologic 
manifestations should be rated separately under the most 
appropriate diagnostic code.  67 Fed. Reg. at 54,349 (to be 
codified at 38 C.F.R. pt. 4).    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  VA has determined that intervertebral 
disc syndrome involves loss of range of motion.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Code 5293, even if the 
disability is already assigned the maximum rating available 
for limitation of motion under another diagnostic code.  
VAOPGCPREC 36-97. 

Evaluating the disability first under the previous version of 
Code 5293, the Board does not find neurologic symptoms 
consistent with a 60 percent rating.  Intervertebral disc 
syndrome is confirmed by radiographic and electrodiagnostic 
studies.  The veteran clearly demonstrates some low back pain 
with referred pain down the left leg.  There was some 
discomfort on left straight leg raising in the seated 
position.  However, despite his subjective complaints, 
objective examination does not reveal left foot drop, or, in 
fact, any significant left lower extremity weakness.  The 
Board emphasizes that, although the veteran relates that a VA 
doctor told him he had foot drop, the relevant records do not 
disclose this assessment.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (a lay person's account of what a physician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence).  Moreover knee and ankle 
reflexes are normal.  There is no evidence or complaint of 
muscle spasm.  Thus, the Board cannot conclude that the 
overall disability picture at any time more nearly 
approximates the criteria for a 60 percent rating under the 
previous version of Code 5293.  38 C.F.R. § 4.7.     

Evaluating the lumbar spine disability under the amended 
version of Code 5293, the Board first notes that there is no 
evidence of record demonstrating or alleging that the veteran 
has suffered any incapacitating episode associated with 
intervertebral disc syndrome.  Therefore, a rating greater 
than 40 percent may not be established on that basis.  

Considering the orthopedic and neurologic manifestations, the 
VA examination report reflects limitation of motion of the 
lumbar spine and additional medical records reflect findings 
of sciatic pathology.  Code 5292 provides for evaluations of 
10, 20, and 40 percent for limitation of motion of the lumbar 
spine that is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a.  Examination in March 2000 reveals lumbar 
spine forward flexion limited to 60 degrees and backward 
extension and lateral flexion limited to 10 degrees, with 
evidence of some discomfort on motion.  The Board finds that 
these results represent significant deviation from normal 
lumbar spine motion that is most appropriately characterized 
as severe, resolving doubt in the veteran's favor.  38 C.F.R. 
§ 4.3.  Therefore, a 40 percent rating is in order.      

Disabilities of the peripheral nerves are evaluated under 
38 C.F.R. § 4.124a based on findings of complete paralysis or 
varying degrees of incomplete paralysis.  This regulation 
section specifies that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Under Code 8250, an 80 percent rating is 
assigned when there is complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  When there is incomplete 
paralysis of the sciatic nerve, a 60 percent rating is in 
order when disability is severe, with marked muscular 
atrophy.  Incomplete paralysis of the sciatic nerve that is 
moderately severe, moderate, or mild, is assigned a 40, 20, 
or 10 percent rating, respectively.   

The report of private electrodiagnostic testing from January 
2000 characterizes the tibial and peroneal neuropathy 
associated with L4-5 nerve root involvement as mild to 
moderate.  Physical examination reveals some left leg 
discomfort on straight leg raise testing at 80 degrees and 
some weakness.  There is no foot drop or significant left leg 
weakness and no reduction in deep tendon reflexes.  Given 
this evidence, the Board cannot conclude that the overall 
disability picture from sciatic nerve pathology represents 
more than moderate incomplete paralysis, or warrants more 
than a 20 percent rating.  38 C.F.R. § 4.7.     

Combining the 40 percent and 20 percent ratings assigned for 
orthopedic and neurologic manifestations as provided by Code 
5293, the Board finds that the evaluation for postoperative 
lumbar laminectomy with lumbar radiculopathy is 50 percent 
under the amended criteria.  See 38 C.F.R. § 4.25 (combined 
ratings table).    

Finally, the Board finds absolutely no evidence or allegation 
of exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, that 
would warrant referral of the case to the Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent when considering the evaluation criteria of Code 5293 
in effect prior to September 23, 2002.  38 C.F.R. § 4.3.  As 
of September 23, 2002, the evidence supports a 50 percent 
disability rating under the amended version of Code 5293. Id.  
To that extent only, the appeal is granted.      




ORDER

A disability rating greater than 40 percent for postoperative 
lumbar laminectomy with lumbar radiculopathy prior to 
September 23, 2002 is denied.  

Subject to the law and regulation governing the payment of 
monetary benefits, a 50 percent disability rating for 
postoperative lumbar laminectomy with lumbar radiculopathy 
from September 23, 2002 is granted.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

